IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


YORK COUNTY PRISON,                            :   No. 163 MAL 2021
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
TEAMSTERS LOCAL UNION NO. 776,                 :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.